On Motion for Rehearing.
Appellee concurs with appellant in his contention that an appeal lies to this court from the order of the trial court granting appel-lee’s application for a writ of assistance, and both appellant and appellee insist that this court entertain jurisdiction.
So far as our investigation has extended-, we have found no case in this state in which the precise question presented here has been discussed or decided, since the rule has been so generally settled that these courts have no jurisdiction to entertain appeals from orders classed as interlocutory, unless expressly conferred by statute.
However, we have given much time and consideration to the question of jurisdiction of this court, and have expressed our conclusion in the case of R. Lee Newman v. City of El Paso, 77 S.W.(2d) 721, in the opinion by Judge Higgins, this day handed down, and we refer to the opinion there expressed as applied to this case without further discussion here. We set aside the former order of this court dismissing the appeal and entertain jurisdiction.
 Appellant submits that the judgment, in favor of appellee, city of El Paso, is void because the citation did not conform to, nor was such citation based upon, the allegations of the petition; and because the citation did not comply with article 2022, R. O. S., in setting forth the nature of plaintiff’s demand.
The judgment recites due service was had. Such recital imports absolute verity. In such collateral attack of a judgment containing such recital the defendant cannot, at this time, question due service upon him. State Mortg. Corporation v. Affleck (Tex. Com. App.) 51 S. W. (2d) 274, and cases there cited. Also Newman v. City of El Paso, supra.
The two propositions are overruled.
Appellant submits that the original judgment having been rendered more than two years prior to the writ of assistance, and the original judgment not having provided for a writ of assistance, the trial court did not have jurisdiction to enter such order.
Appellant cites no authority to support the proposition. We see no reason why the court would lose jurisdiction to issue the writ by reason of the passing of two years between the entry of judgment and the order granting the writ. Had the court made any order as to the writ, such order would necessarily have been a conditional order. Appellant, under articles 7308 and 7313, had the right,' respectively, to redeem the land from the foreclosure sale at any time prior to the sale, and had two years from the date of the collector’s deed to the purchaser at the foreclosure sale to redeem the same by paying to the purchaser the amount prescribed by the statute. The court could not anticipate that appellant would not redeem the land as provided nor that a writ of assistance would be necessary. It is not suggested that the right to enforce the execution of the judgment had ceased by reason of dormancy or any lapse of time provided in the statutes. By article 2217 it is made the duty of the trial court to cause its judgments and decrees to be carried into execution, and a judgment is ordinarily enforced by writ or other appropriate process directed to the proper officer.
Appellant suggests no equitable defense against the enforcement of the judgment, or the writ of assistance.
The case is affirmed.